DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following action is in response to the amendment/remarks of 10/21/2021.

By the amendment of 10/21/2021, claims 2, 8 and 14 have been amended. Claims 2-19 are pending and have been considered below.

Response to Arguments
Applicant’s arguments (Remarks pages 8-11), with respect to the 35 USC 102 rejections of claims 2-19 by Hillis have been fully considered and are persuasive in light of the amendments.  The corresponding rejections have been withdrawn. 
Applicant requests (Remarks page 7) that the double patenting rejections be reconsidered. The Examiner notes that the double patenting rejections have been updated to reflect the amended claims and remain outstanding.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-4, 6, 8-10, 12, 14-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,529,440 (‘440). Although the claims at claims 1, 4 and 5 teach each and every limitation of claims 2-6, 8-12 and 14-18 as follows:

Regarding instant claims 2, 8 and 14:
Instant claim 2 (instant claims 8 and 14 recite similar limitations)
Claim 4 of ‘449 (including parent claim 1)
A method, comprising: at an electronic device with a touch-sensitive surface and a display: 
A method comprising: at an electronic device with a display and a touch-sensitive surface:
displaying a user interface of an application;
displaying, on the display, an image of a 3D region;
while displaying the user interface of the application, detecting a touch input on the touch-sensitive surface that includes movement of one or more contacts on the touch- sensitive surface;
detecting an initial portion of an input on the touch-sensitive surface, the initial portion of the input having characteristics including: one or more contacts; and an initial motion of at least one of the one or more contacts; while continuing to detect the input and prior to detecting a termination of the input, wherein termination of the input is detected based on liftoff of the one or more contacts included in the input:
and, in response to detecting the touch input, selecting one or more operations of a plurality of possible operations to perform, based on at least a location and a velocity of the one or more contacts, including:
determining, based on the characteristics of the initial portion of the input, a manipulation mode, wherein: the manipulation mode is determined from a plurality of modes including at least one single-control mode and at least one multi-control mode; a respective single-control mode allows a single first type of modification to the image of the 3D region at a time during a remainder of the input, and a respective multi-control mode allows two or more types of modifications of the image of the 3D region simultaneously during the remainder of the input including a second type of modification of the image of the 3D region that is different from the first type of modification of the image of the 3D region;
in accordance with a determination that only a first gesture, of a plurality of candidate gestures, satisfies selection criteria, selecting a single-control mode corresponding to the first gesture, the single-control mode corresponding to performing a single operation in the user interface corresponding to the first gesture;
in accordance with a determination, based on the characteristics of the initial portion of the input, that the input has been recognized as a first gesture: entering a first single-control mode that is associated specifically with the first gesture, and modifying the image of the 3D region in the first single-control mode until the input terminates including preventing the second type of modification of the image of the 3D region until liftoff of the one or more contacts included in the input has been detected;
and in accordance with a determination that two or more candidate gestures of the plurality of candidate gestures satisfy selection criteria, selecting a multi-control mode corresponding to performing two or more operations in the user interface corresponding to the two or more candidate gestures of the plurality of candidate gestures.
and, in accordance with a determination, based on the characteristics of the initial portion of the input, that the input has not been recognized as any single gesture: entering a first multi-control mode that is associated with a first plurality of different gestures, and modifying the image of the 3D region in the first multi-control mode until the input terminates including permitting modification of the image of the 3D region using the two or more types of modifications of the image of the 3D region including the second type of modification of the image of the 3D region until liftoff of the one or more contacts included in the input has been detected.
the determination that two or more candidate gestures of the plurality of candidate gestures satisfy selection criteria includes determining (a) whether two or more contacts are detected; (b) whether a speed of an initial motion of the one or more contacts is below a threshold; and (c) whether the initial motion combines attributes of at least two single-control gestures
determining the manipulation mode includes comparing the initial portion of the input to respective criteria for gestures, in a second plurality of different gestures, that are associated with corresponding single-control modes; and entering the first multi-control mode includes selecting two or more of the gestures in the second plurality of different gestures that most closely match the initial portion of the input, while excluding one or more gestures in the second plurality of different gestures that do not match the initial portion of the input as closely.


Regarding instant claims 3, 9 and 15:	
Instant claim 3 (instant claims 9 and 15 recite similar limitations)
Claim 4 of ‘449
The method of claim 2, wherein selecting one or more operations of a plurality of possible operations to perform, based on at least a location and a velocity of the one or more contacts includes:
The method of claim 1, wherein: determining the manipulation mode includes
determining respective scores for the plurality of candidate gestures including a first score for the first gesture and a second score for a second gesture;
comparing the initial portion of the input to respective criteria for gestures, in a second plurality of different gestures,
in accordance with a determination that only the first score exceeds a threshold, selecting the single-control mode corresponding to the first gesture;
that are associated with corresponding single-control modes;
and in accordance with a determination that two or more of the respective scores exceed the threshold, selecting the multi-control mode corresponding to preforming the two or more operations in the user interface, the two or more operations corresponding to the two or more candidate gestures of the plurality of candidate gestures.  

and entering the first multi-control mode includes selecting two or more of the gestures in the second plurality of different gestures that most closely match the initial portion of the input, while excluding one or more gestures in the second plurality of different gestures that do not match the initial portion of the input as closely.


Regarding instant claims 4, 10 and 16:
Instant claim 4 (instant claims 10 and 16 recite similar limitations)
Claim 1 of ‘449
The method of claim 2, wherein displaying the user interface of the application comprises displaying a region of a map on the display.
displaying, on the display, an image of a 3D region;


Regarding instant claims 6, 12 and 18:
Instant claim 6 (instant claims 12 and 18 recite similar limitations)
Claim 1 of ‘449
The method of claim 2, wherein the selection criteria comprise a speed criterion.
the initial portion of the input having characteristics including: one or more contacts; and an initial motion of at least one of the one or more contacts;





Allowable Subject Matter
Claims 5, 7, 11, 13, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179